Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 1 of 17   PageID 636



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                    )
 JOHN WALLS,                        )
                                    )
      Plaintiff,                    )
                                    )
 v.                                 )      No. 19-cv-02844-JPM-tmp
                                    )
 STERLING JEWELERS, INC.,           )
                                    )
      Defendant.                    )
                                    )

   ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S SECOND
  MOTION TO COMPEL AND GRANTING DEFENDANT’S MOTION FOR PROTECTIVE
                               ORDER



      Before the court by order of reference is Plaintiff John

 Walls’s Second Motion to Compel and Defendant Sterling Jewelers,

 Inc.’s Motion for Protective Order, both of which were filed on

 October 27, 2020. (ECF Nos. 44-46.) Both parties filed responses

 to the respective motions on November 10, 2020. (ECF Nos. 47, 49.)

 For the reasons below, Walls’s Second Motion to Compel is GRANTED

 in part and DENIED in part and Sterling’s Motion for Protective

 Order is GRANTED.

                              I.    BACKGROUND

      Plaintiff    John   Walls    has   asserted   claims   under   the   Age

 Discrimination in Employment Act, 29 U.S.C. §§ 621-634 (“ADEA”),

 and the Tennessee Human Rights Act, Tenn. Code Ann. § 4-21-101
Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 2 of 17    PageID 637



 (“THRA”), against defendant Sterling Jewelers, Inc. (“Sterling”).

 (ECF No. 1.) The facts underlying Walls’s complaint have been set

 forth in other orders by this court, but a brief recitation is

 necessary to resolve the instant motions. (See ECF No. 25 at 3.)

 Walls is a former general manager at a Kay Jewelers store (owned

 by Sterling) in Collierville, Tennessee. (ECF No. 1 at 2.) He

 served   as   general    manager   for   fourteen   years    until    he   was

 terminated on June 18, 2018, at age forty-nine. (Id.) Walls was

 replaced by Chastity Gordon-Fortune, a twenty-five-year old woman.

 (Id.) According to the complaint, his supervisor, Eric Smith,

 “undertook a campaign to eliminate older workers and replace them,

 primarily, with young females.” (Id. at 3.) Additionally, several

 female Sterling employees have accused Smith of sexual harassment

 and Sterling of retaliation for terminating them after making

 formal   complaints. 1   (ECF   No.   23.)   Consequently,    much    of   the

 disputed discovery in the case has centered around Smith’s alleged




 1Separate from this lawsuit, Gordon-Fortune and Tiffany Robinson,
 another former Sterling employee, have sued Sterling for sexual
 harassment and retaliation under Title VII and the THRA. Gordon-
 Fortune v. Sterling Jewelers, Inc., 20-cv-02567-JTF-atc (W.D.
 Tenn.). While the facts to that lawsuit are largely not pertinent
 to the matters currently before the court, the lawsuit is relevant
 in one respect: Walls’s allegation that he was fired because of
 Smith’s attraction to Gordon-Fortune, and his assertion that
 Gordon-Fortune’s sexual harassment claim against Smith is evidence
 of that intention. (ECF No. 47 at 2.)

                                    - 2 -
Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 3 of 17   PageID 638



 history    of   sexual   misconduct   while   employed   by   Sterling   and

 Sterling’s discovery responses.

      This court tangentially addressed whether Smith’s history of

 sexual harassment is relevant to Walls’s complaint when Gordon-

 Fortune moved to intervene as an additional plaintiff on April 18,

 2020. (ECF Nos. 23, 25.) District Judge Jon P. McCalla denied

 Gordon-Fortune’s motion, holding that allowing her to intervene

 would     “unduly   prejudice   the    parties   and     would   needlessly

 complicate a relatively simple case.” (ECF No. 25 at 15.) In

 particular, Judge McCalla opined: “Walls’s ADEA claim arises out

 of conduct that is wholly distinct from Gordon-Fortune’s claims of

 sexual harassment and retaliation” and “the inadequacy of Sterling

 Jewelers’s investigations into complaints of sexual harassment

 against Smith . . . [have] no bearing on Walls’s age discrimination

 case.” (Id. at 9-10.)

      Walls filed his first motion to compel on August 31, 2020.

 (ECF No. 28.) Sterling responded on September 11, 2020. (ECF No.

 30.) Subsequently, Walls supplemented his motion to compel on

 October 1, 2020, to include more specific requests regarding

 district sales data and Sterling’s affirmative defenses. (ECF No.

 38.) Sterling moved to strike the supplemental filing on October

 2, 2020, and Walls filed a response later that day. (ECF Nos. 40-

 41.) The undersigned held a video hearing regarding the motion to

 compel on October 5, 2020. (ECF No. 42.) The next day, the

                                    - 3 -
Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 4 of 17                 PageID 639



 undersigned entered an order (“the October 6 Order”) denying the

 motion to strike and granting in part and denying in part Walls’s

 motion to compel. (ECF Nos. 42-43.) Specifically, the undersigned

 ordered    Sterling        to   produce      district     sales    data     for    Smith’s

 district dating back to 2015, all internal age discrimination

 complaints made against Smith dating back to 2015, and the internal

 sexual harassment complaints filed by Gordon-Fortune and Cassie

 Worley,    another     former        Sterling    employee.        (ECF    No.     43.)    The

 undersigned      expressly       denied      Walls’s    request       for   information

 regarding       Sterling’s       investigations           of    age      discrimination

 complaints made against other supervisors. (Id.) In the hearing,

 the    undersigned     clarified        the     court’s    position       that     Walls’s

 inquiries into Smith’s alleged sexual misconduct should be limited

 to just the Gordon-Fortune and Worley complaints that were filed

 with   Sterling      and    should     not    delve    into    the    thoroughness        of

 Sterling’s investigations. (ECF No. 49-1 at 40-41.)

        With   this    order     in    hand,     the   parties     continued        on    with

 discovery, though the dispute was apparently not resolved. The

 dispute came to a head on October 23, 2020, when Walls was deposing

 Nick Slabaugh, an HR-investigator for Sterling. (ECF No. 44.)

 During    the   deposition,          Sterling    asserted      the    attorney      client

 privilege for every question that Walls asked about Slabaugh’s

 attempts to comply with the October 6 Order. (ECF No. 44 at 3-4.)

 Sterling then adjourned the deposition after counsel for Walls

                                           - 4 -
Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 5 of 17   PageID 640



 began to ask questions about Slabaugh’s investigation into Gordon-

 Fortune’s sexual harassment complaint and Sterling’s response to

 the complaint. (ECF No. 44 at 5-6.) In the meantime, Sterling

 produced    two   internal   sexual    harassment   complaints:      Gordon-

 Fortune’s   and   an   anonymous    redacted   complaint    that    Sterling

 attributed to Worley. (ECF No. 49 at 3.) Walls, however, contends

 that the redacted complaint was not filed by Worley and instead

 was filed by an unknown third female employee. (ECF No. 44 at 7-

 8.) Sterling did not produce any supporting documents, such as

 witness statements or investigation details, that corresponded to

 either complaint. (ECF No. 49 at 4.)

      On October 27, 2020, Walls filed a second motion to compel,

 specifically focusing on four categories of information: Worley’s

 sexual harassment complaint, all supporting evidence for Gordon-

 Fortune’s    sexual    harassment     complaint,    Sterling’s      internal

 complaint into an October 2018 incident where Smith was accused of

 sexual harassment at a manager’s meeting in Anaheim, California,

 and for leave to depose Slabaugh regarding his knowledge of sexual

 harassment complaints filed against Smith, his knowledge of how

 Sterling maintained its records of sexual harassment complaints,

 his knowledge of the records Sterling searched to comply with the

 October 6 Order, his knowledge of how Sterling handled sexual

 harassment complaints made against Smith, and his knowledge of the

 unredacted version of the anonymous sexual harassment complaint.

                                     - 5 -
Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 6 of 17     PageID 641



 (ECF No. 44.) That same day, Sterling filed a motion for a

 protective order, seeking to prohibit Walls from deposing Slabaugh

 about Sterling’s investigations into sexual harassment complaints

 and   about   Sterling’s      investigations      into    age   discrimination

 complaints filed against employees other than Smith. (ECF No. 45.)

       Sterling responded to the Second Motion to Compel on November

 10,   2020,    arguing     that      Walls’s     motion   sought   privileged

 information and exceeded the scope of the October 6 Order. (ECF

 No. 49.) Walls responded to Sterling’s Motion for Protective Order

 that same day, arguing that the October 6 Order demonstrated that

 Smith’s history of sexual harassment was relevant to the case.

 (ECF No. 47.)

                                 I.     ANALYSIS

 A.    Standard of Review

       The scope of discovery is governed by Federal Rule of Civil

 Procedure 26(b)(1), which provides that “[p]arties may obtain

 discovery regarding any nonprivileged matter that is relevant to

 any party's claim or defense and proportional to the needs of the

 case[.]”   Fed.   R.   Civ.    P.    26(b)(1).    Trial   courts   have   broad

 discretion in setting the scope of discovery. Kutzback v. LMS

 Intellibound, LLC, No. 2:13-cv-02767-JTF-cgc, 2020 WL 1317345, at

 *5 (W.D. Tenn. Mar. 17, 2020) (citing Lewis v. ACB Bus. Servs.,

 Inc., 135 F.3d 389, 402 (6th Cir. 1998)). The court must “limit

 the frequency or extent of discovery . . . if it determines that

                                       - 6 -
Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 7 of 17   PageID 642



 . . . the proposed discovery is outside the scope permitted by

 Rule 26(b)(1).” Evidence need not be admissible under the Federal

 Rules of Evidence to be within the scope of discovery. See Shabazz

 v. Centurion, No. 1:17-cv-01051-JDT-cgc, 2020 WL 1442976, at *2

 (W.D. Tenn. Mar. 24, 2020) (citing Fed. R. Civ. P. 26(b)(1)). That

 said, “[i]nformation that is ‘negligibly relevant [or] minimally

 important in resolving the issues’ does not satisfy the standard.”

 Doe v. Ohio State Univ., No. 2:16-cv-171, 2018 WL 1373868, at *2

 (S.D. Ohio Mar. 19, 2018) (quoting VHT, Inc. v. Zillow Grp., Inc.,

 No. C15-1096JLR, 2016 WL 7077235, at *1 (W.D. Wash. Sept. 8,

 2016)). The party seeking discovery is obligated to demonstrate

 relevance. Johnson v. CoreCivic, Inc., No. 18-CV-1051-STA-tmp,

 2019 WL 5089086, at *2 (W.D. Tenn. Oct. 10, 2019).

      Upon a showing of relevance, the burden shifts to the party

 opposing discovery to show, with specificity, why the requested

 discovery is not proportional to the needs of the case. William

 Powell Co. v. Nat'l Indem. Co., No. 1:14-CV-00807, 2017 WL 1326504,

 at *5 (S.D. Ohio Apr. 11, 2017), aff'd sub nom. William Powell Co.

 v. OneBeacon Ins. Co., 2017 WL 3927525 (S.D. Ohio June 21, 2017),

 and modified on reconsideration, 2017 WL 4315059 (S.D. Ohio Sept.

 26, 2017). Six factors are used to determine proportionality: (1)

 “the importance of the issues at stake in the action;” (2) “the

 amount in controversy;” (3) “the parties' relative access to

 relevant information;” (4) “the parties' resources;” (5) “the

                                    - 7 -
Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 8 of 17   PageID 643



 importance of the discovery in resolving the issues;” and (6)

 “whether the burden or expense of the proposed discovery outweighs

 its likely benefit.” Fed. R. Civ. P. 26(b)(1).

      Rule 26 also provides that “[t]he court may, for good cause,

 issue an order to protect a party or person from annoyance,

 embarrassment, oppression, or undue burden or expense[.]” Fed. R.

 Civ. P. 26(c)(1). As such, the court has discretion to limit the

 scope of discovery by “forbidding inquiry into certain matters, or

 limiting the scope of disclosure or discovery to certain matters.”

 Fed. R. Civ. P. 26(c)(1)(D). “To determine whether good cause

 exists, and the proper level of protection, the court ‘must balance

 the requesting party's need for discovery against the resisting

 party's claimed harm that will result from disclosure.’” Westbrook

 v. Charlie Sciara & Son Produce Co., No. 07-2657 MA/P, 2008 WL

 839745, at *4 (W.D. Tenn. Mar. 27, 2008) (quoting In re Michael

 Wilson & Partners, Ltd., No. 06-cv-02575-MSK-KLM, 2007 WL 3268475,

 at *1 (D. Colo. Oct. 30, 2007)). “The burden of establishing good

 cause for a protective order rests with the movant.” Nix v. Sword,

 11 F. App’x 498, 500 (6th Cir. 2001).

 B.   Scope of Discovery

      Resolving     the   dual   motions    before   the   court     requires

 establishing the proper scope of discovery in this case. Walls’s

 complaint alleges that a specific supervisor, Smith, terminated

 his employment in favor of hiring a younger woman, Gordon-Fortune.

                                    - 8 -
Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 9 of 17              PageID 644



 To be successful in his ADEA claim, Walls must show that he was

 discharged    or        discriminated     against        with    respect       to   his

 compensation,      terms,     conditions,     or      privileges       of   employment,

 because of his age. Hawkins v. Dolgencorp, LLC, Nos. 3:09–CV–274,

 3:10–CV–030, 2011 WL 1321399, at *2 (E.D. Tenn. Apr. 1, 2011)

 (citing    Geiger       v.   Tower   Auto.,     579    F.3d     614,    620–623     (6th

 Cir.2009)). Similarly, to succeed on his age discrimination claim

 under the THRA, Walls must show that he (1) was a member of the

 protected class, (2) was qualified for the position, (3) was

 terminated, and (4) was replaced by a substantially younger person.

 Bundy v. First Tenn. Bank Nat. Ass'n, 266 S.W.3d 410, 416–17 (Tenn.

 Ct. App. 2007). Thus, the primary issue in this case is Smith’s

 motive in terminating Walls and hiring a younger woman to replace

 him.

        Contrary    to    Walls’s     assertion,       the   court,     in    compelling

 Sterling     to     provide     Worley’s      and      Gordon-Fortune’s          sexual

 harassment complaints, did not intend to imply that Smith’s history

 of sexual harassment at Sterling is relevant and proportional to

 the needs of this case. 2 See, e.g., W. Dooley v. Recreation & Parks

 Comm‘n for Parish of E. Baton Rouge (BREC), No. 08–715–A–M2, 2009




 2In granting Wall’s motion to compel the Worley and Gordon-Fortune
 internal complaints, the undersigned referenced Gordon-Fortune’s
 separate lawsuit and noted that “I’m sure other aspects of . . .
 her investigation . . . will come into play in this other case,
 not in this case.” (ECF No. 49-1 at 41.)
                                         - 9 -
Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 10 of 17         PageID 645



 WL 1939022, at *4 (M.D. La. July 6, 2009) (“[C]ourts must establish

 ‘reasonable boundaries on the type of discovery permissible by

 limiting    the    discovery    to    the    relevant    time    period,    to   the

 particular type of discrimination alleged in the complaint, and to

 the divisions or departments where the plaintiff and his/her

 supervisors worked.”) (internal citations and quotations omitted);

 Averett v. Honda of Am. Mfg., Inc., No. 2:07–cv–1167, 2009 WL

 799638, at *2 (S.D. Ohio Mar. 24, 2009) (“[A] plaintiff's discovery

 is normally limited to the employer's conduct toward similarly

 situated employees who were supervised by the same supervisors

 alleged to have engaged in the unlawful discriminatory conduct.”).

       Indeed, the undersigned stated in the hearing on Wall’s first

 motion to compel that it would be “problematic” to open the door

 for discovery into Sterling’s investigations into Smith’s sexual

 harassment,       including    the    investigations      into    whether    Smith

 sexually    harassed     Worley      or   Gordon-Fortune,       because    Walls’s

 complaint asserts a narrow allegation that Smith terminated his

 employment to make room for a younger employee. See, e.g, Coultas

 v. Carlisle Brake & Friction, Inc., No. 1:16 CV 2598, 2018 WL

 9869746, at *4 (N.D. Ohio Mar. 30, 2018) (granting a motion to

 quash a subpoena because information related to a defendant’s

 employment practices with respect to race and gender was irrelevant

 to   the   plaintiff’s        isolated      claim   of   age     discrimination);

 Albritton v. CVS Caremark Corp., No. 5:13–CV–218–TBR–LLK, 2015 WL

                                       - 10 -
Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 11 of 17     PageID 646



 4598982, at *5 (W.D. Ky. July 30, 2015) (finding that evidence

 that   a   defendant       continued   to   employ     younger   employees   who

 misfilled prescriptions exceeded the scope of discovery in an age

 discrimination case because “Plaintiff alleged that Defendants

 terminated his employment because of his age and under various

 pretexts, none of which is an incorrectly filled prescription[,]”

 and    because     “[no]    connection      exist[ed]    between    Defendants'

 decision to terminate Plaintiff, lawfully or not, and decisions

 regarding the retention of younger employees incorrectly filling

 prescriptions”); Hill v. Motel 6, 205 F.R.D. 490, 493 (S.D. Ohio

 2001) (denying a motion to compel evidence relating to a defendant-

 employer’s policy or practice of age discrimination because the

 case presented “a discrete dispute over Defendants' motives for

 the single decision to terminate Plaintiff's employment, rather

 than   a   more    expansive    challenge       to   Defendants'   company-wide

 policies or practices”).

        This   is   consistent    with    District      Judge   McCalla’s   order

 denying Gordon-Fortune’s motion to intervene, where Judge McCalla

 found that “[Slabaugh’s] testimony appears to have no bearing on

 Walls’s case. His testimony would directly relate to the inadequacy

 of Sterling’s investigations into complaints of sexual harassment

 against Smith, which has no bearing on Walls’s age discrimination

 case,” and that “evidence that Smith engaged in extensive sexual

 harassment and that Defendant retaliated against Gordon-Fortune by

                                        - 11 -
Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 12 of 17   PageID 647



 terminating her employment would not be relevant to Walls’s claims

 of age discrimination.” In short, Smith’s alleged history of sexual

 misconduct is not relevant to whether he terminated Walls because

 of his age, and discovery therein “would lead to a slippery slope”

 of overproduction of information that is disproportionate to the

 needs of the case. 3 Albittron, 2015 WL 4598982, at *5.

       As   such,   Walls’s   motion   to    compel   Sterling   to   produce

  supporting evidence to Gordon-Fortune’s complaint, evidence of

  Sterling’s investigation into an October 2018 manager’s meeting,

  and to reproduce Slabaugh for a deposition about his knowledge of

  sexual harassment complaints against Smith, his knowledge of

  Sterling’s policies and actual practice in relation to complaints

  made against Smith for sexual harassment, and his knowledge of

  the investigation into the anonymous sexual harassment complaint

  is DENIED. Further, Sterling’s motion for a protective order to


 3Walls also argues that Sterling’s investigatory practices into
 sexual harassment complaints are relevant and discoverable in
 light of Sterling’s affirmative defenses. However, this court has
 twice found that Sterling’s affirmative defenses do not invite
 broad discovery in this case. In ruling on the motion to intervene,
 Judge McCalla found “This affirmative defense is not relevant to
 Walls’s Complaint, because his Complaint does not put at issue
 Sterling Jewelers’ failure to investigate complaints he filed
 against Smith, nor does it require inquiry into the adequacy of
 Sterling   Jewelers’   internal    investigations   and   complaint
 procedures.” (ECF No. 25 at 11.) In ruling on the first motion to
 compel, the undersigned found that Sterling’s affirmative defenses
 only applied to the extent that there was an investigation into
 Walls’s complaint against Smith and that “it really doesn’t have
 any . . . real relevance to the issues at hand.” (ECF No. 49-1 at
 50.)
                                    - 12 -
Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 13 of 17         PageID 648



  prohibit    Walls     from     deposing       Slabaugh        about   Sterling’s

  investigations into sexual harassment complaints made against Eric

  Smith or any other Sterling employee is GRANTED.

  C.   The Worley Complaint

       Walls also seeks to compel Sterling to produce a sexual

 harassment     complaint   allegedly       submitted      by    Worley,     as   was

 required by the October 6 Order. In its motion to compel, Walls

 offered testimony from several witnesses to show that such a

 complaint exists. Sterling, however, asserts that it does not have

 any record of a complaint filed by Worley. Instead, Sterling

 produced an anonymous (and redacted) complaint that it (apparently

 incorrectly)    attributed      to    Worley.     Because      Sterling    has   not

 produced the Worley complaint after having been ordered to do so

 by this court, this request is GRANTED. If no such complaint

 exists, Sterling must supplement its responses to reflect that.

       As for Walls’s request for Sterling to produce the unredacted

 version of the anonymous complaint, Sterling argues that the

 complaint was made via its TIPS telephone line and that the

 redacted portions consist of Sterling’s investigations into the

 complaint. As found above, Sterling’s internal investigations into

 sexual harassment complaints are beyond the scope of discovery in

 this case. Walls’s motion to compel an unredacted version of the

 anonymous complaint is GRANTED to the extent that any remaining

 redactions     only   conceal        Sterling’s    investigation          into   the

                                       - 13 -
Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 14 of 17      PageID 649



 complaint. If Sterling has already limited its redactions to

 portions       of   the   TIPS     report      that     represent     Sterling’s

 investigation, Sterling must supplement its responses to reflect

 that.

 D.     Sterling’s Efforts to Comply with the Order on the First

        Motion to Compel

        As for whether Walls can depose Slabaugh about Sterling’s

 attempts to comply with the October 6 Order, the undersigned finds

 that    the   steps    Slabaugh    took   to   comply    with   the   order    are

 discoverable, but that counsel for Sterling’s instructions to

 Slabaugh are not. Likening compliance with a court order to a

 litigation hold, Sterling argues that any information regarding

 Sterling’s efforts to comply with the order is protected by the

 attorney-client privilege. See EPAC Techs., Inc. v. Thomas Nelson,

 Inc., No. 3:12-cv-00463, 2015 WL 13729725, at *2 (M.D. Tenn. 2015)

 (“Generally, litigation holds letters are privileged and are not

 discoverable.”). However, the attorney-client privilege protects

 communications, not the underlying facts communicated. Upjohn Co.

 v. United States, 449 U.S. 383, 395 (1981). Accordingly, the steps

 that a records custodian took to comply with a court order are not

 privileged simply because the witness learned what to do through

 counsel. See In re Grand Jury Subpoena Duces Tecum, 731 F.2d 1032,

 1037 (2nd Cir. 1984) (“[I]t is important to bear in mind that the

 attorney      client   privilege   protects     communications      rather    than

                                      - 14 -
Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 15 of 17        PageID 650



 information;      the   privilege      does     not    impede     disclosure     of

 information except to the extent that the disclosure would reveal

 confidential      communications.”).       That       said,   instructions       and

 communications between counsel and a records custodian are not

 discoverable. See John B. v. Goetz, 879 F. Supp. 2d 787, 893 (M.D.

 Tenn. 2010) (citing Upjohn Co., 449 U.S. at 391) (“Communications,

 including memoranda or notes on such communications, by corporate

 employees to corporate counsel and outside counsel are covered by

 the attorney client and work-product privileges.”). The motion to

 compel Slabaugh’s testimony is GRANTED to the extent it relates to

 the steps Sterling took to comply with the October 6 Order.

 E.    Other Age Discrimination Complaints

       The only remaining topic before the court is Sterling’s motion

 for a protective order prohibiting Walls from inquiring into any

 age    discrimination        complaints       (or     investigation      of     such

 complaints) made against any employee other than Smith. Walls does

 not appear to be seeking to compel the discovery of other age

 discrimination     complaints     or    any    investigations        thereof.    The

 undersigned found in the October 5 hearing that, “given the pretty

 unique and very specific allegations as to the motivation for

 terminating      Mr.    Walls,”        investigations         into     other     age

 discrimination complaints are outside of the scope of discovery

 and   expressly     denied     this    discovery       request.      Because    this

 information is outside of the scope of Rule 26(b)(1), the court

                                       - 15 -
Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 16 of 17        PageID 651



 finds that Sterling’s motion for a protective order should be and

 is hereby GRANTED.

 F.    Attorney’s Fees

       Both    parties   have    requested      this    court    award   reasonable

 attorney’s fees in connection with preparing their respective

 motions. Pursuant Federal Rule of Civil Procedure 37(a)(3)(C), if

 a court grants in part and denies in part a motion to compel and

 issues a corresponding protective order, the court “may, after

 giving   an   opportunity      to   be    heard,     apportion    the   reasonable

 expenses for the motion.” At this time, the undersigned finds that

 it is reasonable for each side to pay its own fees and expenses in

 filing these motions.

                                 II.      CONCLUSION

       Based on the above analysis, Walls’s Second Motion to Compel

 is GRANTED in part and DENIED in part and Sterling Jeweler’s Motion

 for Protective Order is GRANTED. Sterling is hereby ORDERED to

 produce Worley’s sexual harassment complaint or to supplement its

 discovery responses indicating that it does not exist within seven

 (7) days of this order. Further, Sterling is ORDERED to produce

 the anonymous sexual harassment complaint with only Sterling’s

 investigation redacted from the document within seven (7) days of

 this order. When Walls resumes the deposition of Slabaugh, Walls

 is   PROHIBITTED     from      inquiring      into    any      sexual   harassment

 complaints made to Sterling regarding Smith or any other employee,

                                       - 16 -
Case 2:19-cv-02844-JPM-tmp Document 56 Filed 12/11/20 Page 17 of 17   PageID 652



 and   from   inquiring   into   any   age   discrimination   investigation

 regarding employees other Smith.

       IT IS SO ORDERED.

                              s/ Tu M. Pham__________________________
                              TU M. PHAM
                              Chief United States Magistrate Judge

                              December 11, 2011______________________
                              Date




                                    - 17 -
